DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 8-9, filed 10/04/2022, with respect to the claim objection and claim rejections under U.S.C. 112 have been fully considered and are persuasive, applicant’s amendments addresses some of the issues raised in the office action dated 07/08/2022, therefore these rejections and objections have been withdrawn. 
Some U.S.C. 112(b) language issues remain for claim 8. Applicant’s amended claim 8 do not appear to show all of the changes from the previous claim set dated 01/04/2022.
Applicant’s new claims 10-18 have lack of antecedent basis issue with the term “the device”. 
Appropriate actions required.
See below for updated rejections.

Claim Objections
Claims 7, 9, 16, 18 are objected to because of the following informalities:  


Claim 7, “a single fastening opening” should read –a single fastener opening- to remain consistent with all of the “fastener opening” recitations of claim 8.

Claim 9, line 2, “the working position in use in the fully open position” should read –the working position in the fully opening position— to remedy what appears to be a typo

Claim 9, line 5, “comes into contact on the device” should read –comes into contact with the device— to remedy what appears to be a typo

Claim 16, “a single fastening opening” should read –a single fastener opening- to remain consistent with all of the “fastener opening” recitations of claim 17

Claim 18, line 2, “the working position in use in the fully open position” should read –the working position in the fully opening position— to remedy what appears to be a typo

Claim 18, line 4-5, “comes into contact on the device” should read –comes into contact with the device— to remedy what appears to be a typo

Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8, 10-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 and 17 are replete with issues that make claims 8 and 17 indefinite.
Claim 8 recites the limitation “the two fasteners openings” in line 4. There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 8, it is unclear whether the recited “one fastener opening” refers to the previously established “single fastening opening” recited in claim 7. Claim 8 appears to be mixing different embodiments and is unclear how the embodiments would be used together in combination with the limitations from claim 7. For example, claim 8 recites “or the two fasteners opening are provided on the device and one fastener opening on the slide upper part”, but claim 7 recites “the variable-position device comprises a fastener and a single fastening opening”. Claim 7 requires a single fastening opening on the device, but claim 8 recites a contradictory limitation requiring two fastener openings on the device. Claim 8 should be revised to depend from claim 1, and the language should be revised to more clearly claim this subject matter.
It is unclear whether “fastener opening” as recited in line 2 of claim 8 is the same as the recited “fastening opening” in line 2 of claim 7.
There is a lack of antecedent basis for “the respective one’ as recited in claim 8 line 5.
Claim 17 has similar issues to claim 8.

Examiner suggested revision to claim 8 to overcome the clarity issues above:
8. The wedge drive as claimed in claim 1, wherein for fastening the device, 
either:
a) one fastener opening is provided on the device and two spatially separated fastener openings are provided on the slide upper part, or
b) two spatially separated fastener openings are provided on the device and one fastener opening is provided on the slide upper part; and
wherein the fastener openings on the slide upper part are formed as pocket holes with threads, and
wherein the device may be fastened to the upper slide part by a detachable fastener using one of the two spatially separated fastener openings to obtain the working position or the installation position.

A similar claim would also suitable to replace claim 17.

Claim 10 recites the limitation "the device" in lines 8, 9, 10, and 11.  There is insufficient antecedent basis for this limitation in the claim. Examiner believes this device may refer to the previously recited “installation block” in line 5 of claim 10.

Claim 10, 11, 12, 13 recites the limitation "the device".  There is insufficient antecedent basis for these limitations in the claims. 
Claims 11-18 are indefinite because they depend from an indefinite claim 10.

Allowable Subject Matter
Claims 1-7 are allowed.
Claim 9 is allowable but has minor language issues.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Claims 8, 10-18 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.












Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dustin T Nguyen whose telephone number is (571)270-0163. The examiner can normally be reached M & F: 9am-6pm; T-Th: 9am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on (571) 272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUSTIN T NGUYEN/Primary Examiner, Art Unit 3745                                                                                                                                                                                                        November 29, 2022